Exhibit 10.3
EXECUTION COPY
AMENDMENT NO. 1
TO
DEVELOPMENT AND COMMERCIALIZATION AGREEMENT
THIS AMENDMENT NO. 1 (the “Amendment”), dated January 16, 2009, amends that
certain Development and Commercialization Agreement, dated as of January 4, 2009
(the “Development Agreement”), by and between La Jolla Pharmaceutical Company, a
Delaware corporation (the “Company”), and BioMarin CF Limited, an Irish
corporation (“BioMarin CF”).
RECITALS
A. WHEREAS, in connection with the Development Agreement, the Company and
BioMarin Pharmaceutical Inc., a Delaware corporation (“BioMarin
Pharmaceutical”), entered into that certain Securities Purchase Agreement, dated
as of January 4, 2009 (the “Securities Purchase Agreement”);
B. WHEREAS, the Company and BioMarin Pharmaceutical have made certain changes to
the Securities Purchase Agreement in the form of an amendment to the Securities
Purchase Agreement (the “Amendment to the Securities Purchase Agreement”); and
C. WHEREAS, the Company and BioMarin CF desire to make conforming changes to the
Development Agreement to reflect certain changes made by the Amendment to the
Securities Purchase Agreement.
NOW, THEREFORE, in consideration of the foregoing, the parties agree as follows:
1. Section 1.41 of the Development Agreement is amended and restated in its
entirety as follows:
“1.41 “Securities Purchase Agreement” shall mean the form of securities purchase
agreement, as amended by the Amendment to the Securities Purchase Agreement,
each as attached to this Agreement as Exhibit 1.41.”
2. Exhibit 1.41 to the Development Agreement shall be amended and restated in
its entirety in the form of Exhibit 1.41 attached hereto.
3. Undefined capitalized terms used in this Amendment shall have the meanings
ascribed to them in the Development Agreement.
4. Except as expressly set forth in this Amendment, all other terms of the
Development Agreement shall remain in full force and effect and once this
Amendment is executed by the parties hereto, all references in the Development
Agreement to “the Agreement” or “this Agreement,” as applicable, shall refer to
the Development Agreement, as modified by this Amendment.
5. This Amendment shall be governed by and construed in accordance with the laws
of the State of California applicable to contracts made and to be performed
entirely within such State without regard to conflict of laws principles
thereof.
6. This Amendment may be executed in any number of counterparts and each of such
counterparts shall for all purposes be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
* * *

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the Parties have caused this Amendment to be executed as of
the date first set forth above.
 

                  LA JOLLA PHARMACEUTICAL COMPANY     BIOMARIN CF LIMITED
 
               
By: 
/s/ Deirdre Y. Gillespie     By:  /s/ G. Eric Davis
 
         
 
Name:  Deirdre Y. Gillespie, M.D.       Name:   G. Eric Davis
 
Title:  President and Chief Executive Officer       Title:   Managing Director

 

 



--------------------------------------------------------------------------------



 



Exhibit 1.41
Securities Purchase Agreement
[Filed as Exhibit 10.30 to BioMarin’s Annual Report on Form 10-K
for the year ended December 31, 2008]

 

 